                                   EXHIBIT 30



                              Brent C. Staggs, M.D.
                             Diplomat, American Board of Pathology

                                    1 Lile Court, Suite 101

                                  Little Rock, Arkansas 72205

                                     Phone (501) 831-0161

                                      Fax (501) 202-1420

                                   brentstaggs@comcast.net




February 2, 2019

RE: Webster, Grace (DOB October 16, 1929; DOD July 8, 2016)



Dear Sirs,

You have asked for my opinion regarding the diagnosis of Mrs. Webster’s disease.




CLINICAL HISTORY:

History and physical examination (December 10, 2015) indicated follow-up due to
abdominal pain. Past medical history included reflux, hypertension, anxiety, gout and
chronic kidney disease.

Operative report (March 15, 2016) indicated obtaining 1600 mL of pleural fluid. The
surgeon identified the entire right lung as encased by dense pleural peel.

Progress note (March 19, 2016) identified a primary diagnosis of “mesothelioma of
pleura”.

History and physical examination (March 30, 2016) indicated initial presentation with
shortness of breath and right upper quadrant pain as well as progressive hypoxia.
Imaging studies identified a large right pleural effusion which required repeat
thoracentesis. Pleural decortication was undertaken, and tissue was diagnosed as
malignant mesothelioma.



1

           Case 2:17-cv-00063-D Document 63-30 Filed 05/21/19 Page 1 of 3
Death certificate from the state of North Carolina listed the cause of death as
“myocardial infarction”.




RADIOLOGY REPORTS:

Chest x-ray (October 28, 2002) identified minimal diffuse pulmonary fibrosis.

Chest x-ray (November 4, 2011) identified a small left pleural effusion in pleural
thickening.

CT scan (December 3, 2015) identified a large right pleural effusion with compressive
atelectasis.




PATHOLOGY REPORTS:

Report from Chesapeake Regional Medical Center (SP 16 – 02075, March 14, 2016)
diagnosed a right pleural nodule and right pleural peel excisional biopsies all as
“malignant mesothelioma, epithelioid type”. The case was reportedly reviewed by two
pathologists who agreed with this diagnosis. The comment reported tumor cells positive
for pancytokeratin, calretinin and CK 5/6 but negative for B72.3, MOC 31 and TTF-1.
The staining pattern reportedly supported the diagnosis.




PATHOLOGY MATERIALS:

I received 27 glass slides all labeled “SP 16 – 02075”. 22 glass slides were received
previously stained with H&E while the remaining 5 were unstained. Microscopic
examination demonstrated generous excisional biopsies of pleura showing extensive
involvement by a malignant epithelioid neoplasm. Tumor cells were large with large
rounded nuclei showing vesicular chromatin and prominent basophilic nucleoli.
Numerous abnormal mitotic figures were detected. Tumor cells showed moderate to
abundant amounts of eosinophilic cytoplasm and were arranged in nests and sheets
with prominent areas of tubular and papillary architecture. Tumor showed extensive


2

         Case 2:17-cv-00063-D Document 63-30 Filed 05/21/19 Page 2 of 3
destructive invasion throughout pleura. No gland, mucin or keratin formation was
detected. No alveolar lung parenchyma was available for review.

Based on my review of records and tissues, my diagnosis is as follows:

Parietal pleura, right, biopsies (SP 16 – 02075):

    -   Primary Pleural Malignant Mesothelioma, epithelioid type.




I will supplement or amend this report as appropriate, if additional information becomes
available.




                                  Sincerely,




                                  Brent C. Staggs, M.D.




3

         Case 2:17-cv-00063-D Document 63-30 Filed 05/21/19 Page 3 of 3
